GALBREATH, Judge
(concurring).
I find it inappropriate and inaccurate to state that “it is a well settled principle of *729law that the duly authenticated Minutes of a court import absolute verity and may not be contradicted or impeached by collateral attack in post-conviction proceedings.” As noted in the next sentence by the majority, the minutes of a court may be attacked for fraud. Mistake is another grounds for challenging the authenticity of a minute entry. Surely a petitioner who could successfully prove by the trial judge and others in a position to know that the minute entry fixing his punishment at ten years in the penitentiary was inaccurate in that a zero had been inadvertently added by the clerk and signed by the judge so as to seemingly add nine years to a one year sentence. The reason and logic making such error curable in post-conviction proceedings is embodied in the American Bar Association Standards Relating to Post Conviction Procedure:
A duly authenticated record or transcript, or portion thereof, may be used in evidence of facts and occurrences during prior proceedings. Such record or transcript should be subject to impeachment by either party. Standard 4.6(c)(i)
With this observation, I concur in Judge Oliver’s opinion.